Citation Nr: 0004630	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  93-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant's Section 306 death pension benefits 
were properly terminated, effective January 1, 1990.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to October 
1945.  He died in January 1972.  The appellant is his 
surviving spouse.  

This is an appeal from a November 1992 action by the 
Department of Veterans Affairs (VA) Regional Office, 
St. Louis, Missouri, which terminated the appellant's award 
of Section 306 death pension benefits effective in January 
1990 on the basis of excess income.  The case was initially 
before the Board of Veterans' Appeals (Board) in November 
1995 when it was remanded for further action.  A supplemental 
statement of the case was provided the appellant in April 
1996.  The case is again before the Board for further 
appellate consideration.  

The record reflects that the November 1992 retroactive 
termination of the appellant's award of Section 306 death 
pension resulted in an overpayment of $4,522 in her account.  
She requested a waiver of recovery of the overpayment and in 
May 1993 the Regional Office Committee on Waivers and 
Compromises granted the request.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The appellant had been in receipt of Section 306 death 
pension benefits as surviving spouse of the veteran for many 
years.  

3.  In October 1989 the appellant reported receipt of Social 
Security benefits of $504.90 per month and wages of $1,000 
for 1989.  She also reported unreimbursed medical expenses.  

4.  A May 1992 statement from the appellant's employer 
reflected that her remuneration included mileage of $3,025 
annually which was reported as wages for social security 
purposes. 

5.  The appellant confirmed that she had received $4,099 from 
her employer in 1989, but stated that $3,025 of that was 
intended to cover her mileage back and forth to work.

6.  In November 1992 the regional office terminated the 
appellant's award of improved death pension effective 
January 1, 1990, due to excess 1989 income including Social 
Security benefits of $6,058 (less 10 percent) and other 
countable income of $4,099.  

7.  The evidence establishes that the appellant's net 
countable income for 1999 was in excess of $7,697.  


CONCLUSION OF LAW

The net countable income of the appellant for 1989 exceeded 
the statutory limit for continued entitlement to Section 306 
death pension.  Accordingly, her death pension was properly 
terminated effective January 1, 1990.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.26, 3.260, 3.262, 3.660 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant had been in receipt of Section 306 death 
pension benefits as surviving spouse of the veteran for many 
years.  On her eligibility verification report dated in 1989 
she indicated that she was in receipt of Social Security 
benefits of $504.90 per month.  She also indicated that she 
had received wages of $1,000.  She listed unreimbursed 
medical expenses of $742.  In 1992 the appellant confirmed 
that she had received $4,099 from her employer in 1989.  The 
regional office later in 1992 terminated the appellant's 
award of Section 306 death pension effective in January 1990 
due to excess income including her Social Security benefits 
and wages of $4,099.  The appellant appealed from that 
decision.  

The rate of Section 306 death pension to which a surviving 
spouse with no dependents was entitled on December 31, 1978, 
could be continued if her countable income for 1989 was 
$7,697 or less.  38 C.F.R. § 3.26.  

In determining annual income for purposes of Section 306 
death pension, payments of any kind or from any source are 
counted as income unless specifically excluded.  Income is 
counted for the calendar year in which it is received.  
Income is determined by the total amount received or 
anticipated during the calendar year.  38 C.F.R. §§ 3.252, 
3.260.  

For purposes of Section 306 death pension, the gross income 
from a business or profession may be reduced by the necessary 
operating expenses such as cost of goods sold, or 
expenditures for rent, taxes and upkeep.  38 C.F.R. 
§ 3.262(a)(2).  

In determining income for Section 306 death pension, 
10 percent of Social Security and other retirement payments 
received by a surviving spouse is excluded.  The remaining 
90 percent is counted in, as received.  38 C.F.R. 
§ 3.262(e)(f).  

For purposes of Section 306 death pension, there will be 
excluded unreimbursed amounts paid by the surviving spouse 
for unusual medical expenses.  Unreimbursed amounts which 
exceed 5 percent of the surviving spouse's reported annual 
income are considered unusual.  38 C.F.R. § 3.262.  

Where a reduction or discontinuance of a running award of 
Section 306 death pension is required because of an increase 
in income, which increase could not reasonably have been 
anticipated based on the amount actually received from that 
source the year before, the reduction or discontinuance will 
be made effective the end of the year in which the increase 
occurred.  38 C.F.R. § 3.660.  

In the May 1992 statement by the appellant's employer, it was 
indicated that she had been a part-time and part-time 
commission employee and that her compensation included 
mileage of $3,025 annually, but their accounting firm had 
required that social security be paid on the entire amount.  
The appellant has maintained that the $3,025 paid as mileage 
should not be included as countable income and that only the 
sum of $1,074 of the $4,099 should be included as countable 
income.  In this regard, the Board notes that under 38 C.F.R. 
§ 3.262(a)(2), the gross income from a profession may be 
reduced by the necessary operating expenses.  However, as 
noted previously, the employer's accountant required that the 
funds which she considered to be compensation for operating 
her vehicle to and from work be counted as part of the wages 
paid to her by her employer for social security, and by 
implication, for income tax, purposes.  Income which is 
countable for social security or tax purposes is also 
countable for VA purposes.  The appellant's gross income from 
her employment may not be reduced by the $3,025 per year, 
since commuting costs are not a necessary business expense.  
It is clear that her net countable income for Section 306 
death pension purposes for 1989 exceeded the maximum of 
$7,697 permitted for continued entitlement to that benefit, 
even after deduction of the applicable portion of her 
unreimbursed medical expenses for that year.  38 C.F.R. 
§§ 3.26, 3.260, 3.261, 3.262.  Accordingly, it follows that 
her award of Section 306 death pension was properly 
terminated effective in January 1990 due to excess income.  

As the law is dispositive in this case, the appeal is without 
legal merit and must be denied.  See Sabonis v. Brown, 6 
Vet.App. 426 (1994). 


ORDER

The appellant's Section 306 death pension benefits were 
properly terminated effective January 1, 1990.  The appeal is 
denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

